United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1463
                          ___________________________

                                     Willie Scott, Jr.

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

Jimmy Coleman, IV, Lieutenant; C. Rayner, Sergeant, Cummins Unit, Arkansas
Department of Correction; A. Weekly, Deputy Warden, Cummins Unit, Arkansas
                          Department of Correction

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: October 18, 2012
                               Filed: October 23, 2012
                                   [Unpublished]
                                   ____________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Willie Scott, Jr. appeals the district court’s preservice
dismissal with prejudice of his 42 U.S.C. § 1983 complaint for failure to state a claim.
We affirm in part and reverse in part.
       In his pro se complaint, Scott claimed (1) that defendants violated his due
process rights during disciplinary proceedings that resulted in a loss of good-time
credit; (2) that defendants violated his due process rights by placing him in punitive
isolation without notice and without air conditioning, television, and commissary; and
(3) that Deputy Warden A. Weekly transferred him from the Cummins Unit in
retaliation for his complaining--via affidavits sent to prison administration--about her
involvement in the proceedings.

       The district court dismissed the complaint with prejudice under 28 U.S.C.
§ 1915A(b) for failure to state a claim, because (1) Scott’s claim concerning his
disciplinary proceedings was barred by Heck v. Humphrey, 512 U.S. 477 (1994), and
Edwards v. Balisok, 520 U.S. 641 (1997); and (2) his allegations concerning his
placement in punitive isolation did not state a due process claim. The district court
did not explicitly address his third claim.

       After careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam), we agree with the district court that Scott’s claim concerning
his disciplinary proceedings was Heck-barred, see Portley-El v. Brill, 288 F.3d 1063,
1066-67 (8th Cir. 2002) (under Heck, § 1983 action seeking damages for prison
discipline that resulted in loss of good-time credits does not arise until inmate has
successfully challenged discipline through habeas or some other proceeding). We
modify the dismissal, however, to be without prejudice. See Schafer v. Moore, 46
F.3d 43, 45 (8th Cir. 1995) (per curiam) (dismissal of Heck-barred claim should be
without prejudice so plaintiff can refile if he satisfies Heck requirements).

       We also agree that Scott’s allegations concerning his placement in punitive
isolation did not state a due process claim. See Sandin v. Conner, 515 U.S. 472, 484
(1995) (protected liberty interest is generally limited to freedom from restraint that
imposes atypical and significant hardship on inmate in relation to ordinary incidents
of prison life); Orr v. Larkins, 610 F.3d 1032, 1034 (8th Cir. 2010) (per curiam) (to

                                          -2-
prevail on due process claim, plaintiff must first demonstrate deprivation of life,
liberty, or property; inmate was not deprived of liberty interest during 9 months in ad
seg); Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (“We have consistently
held that a demotion to segregation, even without cause, is not itself an atypical and
significant hardship.”); Kennedy v. Blankenship, 100 F.3d 640, 642-43 & n.2 (8th
Cir. 1996) (placement in punitive isolation was not atypical and significant
deprivation despite restrictions in mail, telephone, visitation, commissary, and
personal-possession privileges).

       However, we believe that the complaint, liberally construed, stated a
retaliatory-transfer claim against Weekly. See Whitson v. Stone Cnty. Jail, 602 F.3d
920, 922 n.1 (8th Cir. 2010) (pro se complaint must be liberally construed), Goff v.
Burton, 91 F.3d 1188, 1191 (8th Cir. 1996) (“a prisoner cannot be transferred in
retaliation for the exercise of a constitutional right”); Murphy v. Mo. Dep’t of Corr.,
769 F.2d 502, 503 (8th Cir. 1985) (per curiam) (allegation that prison transferred
inmate as punishment for engaging in protected activity stated claim); Lewis v. Jacks,
486 F.3d 1025, 1029 (8th Cir. 2007) (filing of prison grievance is protected First
Amendment activity).

      Therefore, we (1) affirm the dismissal of Scott’s claim against defendants
concerning his disciplinary proceedings, but modify the dismissal to be without
prejudice; (2) affirm the dismissal of his claim against defendants concerning his
punitive isolation; and (3) remand for further proceedings on his retaliatory-transfer
claim against Weekly. We also deny the pending motion to appoint counsel.
                        ______________________________




                                         -3-